Exhibit 99.2 Gravis Oil Corporation to Present at WJB Capital Group's New York Conference CALGARY, Aug. 3, 2011 /CNW/ - Gravis Oil Corporation., (the "Company" or "Gravis"), (OTCBB:GRAVF) is pleased to announce that the company has been invited to present at WJB Capital Group's Micro Cap E&P Conference to be held in New York on Thursday, August 4th and Friday August 5th. Tim L. Morrison, President & CEO and Jeffrey Freedman, CFO will be making corporate presentations to various institutional investors during the conference. The Micro Cap E&P Conference will concentrate on emerging US focused resource companies. In conjunction with the conference, the latest Investor Presentation has been added to the Company's web site which can be accessed at: www.gravisoil.com. About Gravis Oil Corporation Gravis is an independent oil and gas company, specializing in non-conventional oil and gas projects with a focus on American heavy oil with current operational emphasis on the Deerfield area of western Missouri. The Company has two individual 320 acre steam injection projects in the Deerfield area with approximately 20 acres developed on each of the Marmaton and Grassy projects. In the Deerfield area, excluding the 40 acres of developed land, the Company has an operated 90% working interest in over 15,400 acres of undeveloped land prospective for heavy oil development and has identified a number of additional potential steam injection projects on this land base. In total, including the Deerfield Missouri acreage, the Company has an average of 70% working interest in 73,241 acres of undeveloped land prospective for heavy oil development and exploration in Missouri, Kansas, Kentucky, and Montana. For more information, please visit: www.gravisoil.com. Forward-Looking Statements This press release contains forward-looking information and statements including opinions, assumptions, estimates, and expectations of future production performance and cash flow requirements. Forward-looking statements include information that does not relate strictly to historical or current facts. When used in this document, the words "anticipate", "believe", estimate", "expect", "forecast", "intent", "may", "project", "plan", "potential", "should" and similar expressions are intended to be among the statements that identify forward-looking statements. Predictions of steam flood performance and future production rates are forward-looking statements. Forward-looking statements are not guarantees of future performance and are subject to a wide range of known and unknown risks and uncertainties, and although the Company believes that the expectations represented by such forward-looking statements are reasonable; there can be no assurance that such expectations will be realized. We have attempted to identify important factors that could cause actual results, performance or achievements to vary from those current expectations or estimates expressed or implied by the forward-looking information, which include the ability of the Company to raise sufficient capital to carry out its business plan, including the risk of adverse market prices of both oil and natural gas, operational risks and geological risk. These and other risks and uncertainties that could affect future events or the Company's future financial performance are more fully described in the Company's quarterly reports (on Form 6-K filed in the US and the financial statements, management discussion and analysis and Form 51-102F1 filed in Canada), the Company's annual reports (on Form 20-F filed in the US and the financial statements, management discussion and analysis and Form 51-102F1 filed in Canada) and the other recent filings in the US and Canada. These filings are available at www.sec.gov in the US and www.sedar.com in Canada. For all such forward-looking statements, we claim the safe harbour for forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. For further information: CONTACT: Randy Tronsgard, Manager - Investor Relations Telephone: (403) 863-6480 Toll Free: 1-877-984-6342 Suite 902, #105, 150 Crowfoot Crescent NW Calgary, Alberta T3G 3T2 Email:info@gravisoil.com Website:www.gravisoil.com CO: Gravis Oil Corporation CNW 11:20e 09-AUG-11
